Per Curiam
(on rehearing). The plaintiff, in his brief for rehearing, complains, among other things, of the mandate of this court. It was held in the original opinion that the judge who tried the case was without authority or juris*659diction to render an order granting a new trial on August 5, 1932, nearly eight months after verdict. Although it was specifically stated in the opinion that this court could entertain the appeal only for the purpose of reversing the order, the mandate nevertheless reversed the order and inadvertently directed that judgment be entered on the verdict in favor of the defendants, dismissing the plaintiff’s complaint and also defendants’ counterclaim. Under the established law of this state, applicable to such situations, this court has authority only to reverse the order. Brown v. Gaulke, 191 Wis. 347, 210 N. W. 687; Borowicz v. Hamann, 189 Wis. 212, 207 N. W. 426.
The former mandate is vacated and the following substituted in its place:
By the Court.- — Order reversed.